Mr. Justice Baume delivered the opinion of the court. 3. Master and servant, § 47*—who has burden of proving that discharge of servant was justified. The burden of showing good and sufficient grounds for discharge rests upon the employer invoking such a defense, when the servant has proved the contract, its performance up to the time of his discharge and his readiness to perform at the time of the discharge. 4. Master and servant, § 48*—when prior contract of employment admissible in action for wrongful discharge. In an action for breach of contract of employment by wrongful discharge, a prior contract of employment between plaintiff and another is admissible where there is evidence that the terms of the present employment were to he determined by such contract.